Case: 20-50723   Document: 00515756770   Page: 1   Date Filed: 02/25/2021




          United States Court of Appeals
               for the Fifth Circuit                         United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                                                             February 25, 2021
                            No. 20-50723
                          Summary Calendar                     Lyle W. Cayce
                                                                    Clerk


   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Jose Lazaro Venancio Mendoza-Batres,

                                               Defendant—Appellant,


                        consolidated with
                          _____________

                           No. 20-50728
                          _____________


   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Jose Mendoza-Batres,

                                               Defendant—Appellant.
Case: 20-50723     Document: 00515756770         Page: 2     Date Filed: 02/25/2021

                                    No. 20-50723
                                  c/w No. 20-50728


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:20-CR-261-1
                           USDC No. 4:20-CR-209-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Jose Lazaro Venancio Mendoza-Batres appeals his sentence of 27
   months in prison and three years of supervised release, which the district
   court imposed following his guilty plea conviction for illegal reentry in
   violation of 8 U.S.C. § 1326. He also appeals from the judgment revoking his
   supervised release, which had been imposed after a prior illegal reentry
   conviction, and imposing a sentence of 21 months in prison to run
   consecutively to the sentence for his new illegal reentry conviction.
   Mendoza-Batres contends that the recidivism enhancement under
   § 1326(b)(1), which was applied in his case, is unconstitutional because it
   increases the statutory maximum sentence based on facts that are neither
   alleged in the indictment nor found by a jury beyond a reasonable doubt. He
   concedes the issue is foreclosed by Almendarez-Torres v. United States, 523
   U.S. 224 (1998), but he seeks to preserve the issue for further review. The
   Government has filed an unopposed motion for summary affirmance,
   asserting that Mendoza-Batres’s argument is foreclosed.
          The parties are correct that Mendoza-Batres’s assertion is foreclosed
   by Almendarez-Torres. See United States v. Wallace, 759 F.3d 486, 497 (5th
   Cir. 2014); United States v. Rojas-Luna, 522 F.3d 502, 505-06 (5th Cir. 2008).
   Further, Mendoza-Batres has abandoned any challenge to the revocation of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 20-50723      Document: 00515756770         Page: 3     Date Filed: 02/25/2021




                                    No. 20-50723
                                  c/w No. 20-50728

   his supervised release by failing to brief an argument as to the revocation. See
   Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Accordingly, the
   motion for summary affirmance is GRANTED, see Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), the Government’s motion for
   an extension of time to file a brief is DENIED, and the judgments of the
   district court are AFFIRMED.




                                          3